Yolanda Denise Walder v. State















IN THE
TENTH COURT OF APPEALS
 

No. 10-01-238-CR

     YOLANDA DENISE WALDER,
                                                                              Appellant
     v.

     THE STATE OF TEXAS,
                                                                              Appellee
 

From the 13th District Court
Navarro County, Texas
Trial Court # 21,460
                                                                                                                

MEMORANDUM OPINION
                                                                                                                

      Yolanda Denise Walder appealed the revocation of her community supervision for felony
theft.  She has now filed a motion to dismiss her appeal.  Rule of Appellate Procedure 42.2(a)
provides:
At any time before the appellate court's decision, the appellate court may dismiss the
appeal if the party that appealed withdraws its notice of appeal—by filing a written
withdrawal in duplicate with the appellate clerk, who must immediately send the duplicate
copy to the trial court clerk.  An appellant must personally sign the written withdrawal.

Tex. R. App. P. 42.2(a).
      We have not issued a decision in this appeal.  Walder personally signed the motion.  The
Clerk of this Court has sent a duplicate copy to the trial court clerk.  See id.; McClain v. State,
17 S.W.3d 310, 311 (Tex. App.—Waco 2000, no pet.) (per curiam).  Accordingly, Walder’s
appeal is dismissed.

                                                                   PER CURIAM

Before Chief Justice Davis,
      Justice Vance, and
      Justice Gray
Appeal dismissed
Opinion delivered and filed October 30, 2002
Do not publish
[CR25]